COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-155-CV
 
 
DAVID
SCOT LYND                                                              APPELLANT
 
                                                      V.
 
LEA
ALIENE COX                                                                    APPELLEE
 
                                                   ----------
 
              FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
 
                                                  ------------
 
                   MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                                  ------------
 




On July 31, 2008, this court issued an order
affirming the trial court=s order sustaining a contest to
appellant=s affidavit of inability to pay
because, after reviewing the record from the trial court=s
hearing on the contest, we concluded that the trial court did not abuse its
discretion because the evidence supported the trial court=s order
sustaining the contest.  Appellant
subsequently filed a motion for rehearing that was denied without opinion on
September 17, 2008.  Also on September
17, 2008, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid
on or before September 29, 2008.  See
Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5, 12.1(b).
Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
PER
CURIAM
 
 
PANEL:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  October 9, 2008




[1]See Tex. R.
App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).